Citation Nr: 1713010	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected cervical strain and myositis (neck disability).

2.  Entitlement to service connection for depression, to include as secondary to low back or neck disability.

3.  Entitlement to a rating in excess of 20 percent prior to March 9, 2009 for service-connected neck disability.

4.  Entitlement to a rating in excess of 40 percent from March 9, 2009 for service-connected neck disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to June 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2012 rating decisions of the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 20 percent rating and denied TDIU.  A subsequent June 2010 rating decision granted a 40 percent rating for his neck disability from March 9, 2009.  An August 2016 videoconference hearing was held before the undersigned; a transcript of that hearing is in the record.

Historically, the Veteran filed a claim seeking an increased rating for his neck disability on January 31, 2006; that claim was granted in July 2006.  He appealed the 20 percent rating assigned at that time in a February 2007 notice of disagreement (NOD).  Unfortunately, he failed to perfect that appeal after the issuance of an April 2007 statement of the case (SOC).  Therefore, it lapsed.  However, the Agency of Original Jurisdiction (AOJ) issued an August 2007 rating decision reconsidering the Veteran's original January 2006 increased rating claim, which the Veteran again timely appealed in a February 2008 NOD, and later perfected in an October 2008 substantive appeal.  The Board acknowledges that subsequent June 2010 correspondences purported to both withdraw that appeal and initiate appeals of the effective date (March 9, 2009) for a 40 percent rating assigned in a June 2010 rating decision.  However, the procedural history, the evidence of record, and the Veteran's own statements indicate that, in essence, he continued to contest the propriety of the now "staged" ratings for his neck disability (which inherently involves consideration of whether a higher 40 percent rating is warranted prior to March 9, 2009).  As such, the issues have been recharacterized to afford the Veteran a broad and sympathetic review.

Although the Veteran has not formally perfected appeals seeking service connection for low back or psychiatric disabilities or TDIU, the undersigned considered and addressed those matters at the August 2016 hearing as if they were on appeal.  Therefore, the Board finds it appropriate to waive the formal requirements for perfecting appeals in such matters.  Moreover, the Veteran has alleged that, at least in part, his neck and spine disability render him unemployable.  Therefore, the Board may assume jurisdiction of the TDIU claim as part and parcel of the increased rating claim already on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is needed before these matters may be adjudicated on their merits.  First, the Board notes that the evidence clearly shows the Veteran has been diagnosed with a low back disability.  Moreover, he alleges that this disability is related to service and service treatment records (STRs) confirm he sustained back injuries and received treatment for back complaints therein.  However, an August 2009 VA causal linkage opinion indicates that there is no evidence of spinal injuries; thus, it does not appear that the examiner performed a thorough review of the record.  Notably, a subsequent May 2012 examiner acknowledged that the Veteran had documented back injuries in service.  Unfortunately, the May 2012 examiner's opinion includes a discussion of private medical opinions and appears to comment on the probative value of such opinions.  Specifically, the examiner found that the private providers rendered their decision based solely on the Veteran's subjective history, suggesting that such opinions are therefore not probative.  Evaluating the weight and credibility of evidence is an adjudicative determination to be made by the Board or VA rating specialist and not a medical determination to be made by a medical professional. 38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); see Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (contrasting the roles of medical examiners and VA adjudicators), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Sizemore v. Principi, 18 Vet.App. 264, 275 (2004) (faulting VA examiner for "expressing an opinion on whether the appellant's claimed in-service stressors have been substantiated, [which] is a matter for determination by the Board and not a medical matter," and explaining that, when an examiner makes factual findings and legal determinations, a new medical examination may be necessary to "remove whatever taint there may be from [the examiner's] overreaching").  Therefore, the May 2012 opinion is also inadequate.

In addition, although the Veteran has alleged that his low back disability may also be secondary to his neck disability, the May 2012 opinion does not address this theory of entitlement.  While the August 2009 VA opinion does address that secondary theory of entitlement, the only explanation provided for the negative opinion provided simply states that "these are two [distinct] anatomical areas in terms of biomechanics, innervation, and muscles."  However, it is unclear why this fact makes it less likely than not that a neck disability could have caused or aggravated a low back disability.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  Moreover, the aforementioned private opinions in the record are also unsupported by rationale and, accordingly, also not adequate to decide the claim on appeal.  See id.  A November 2008 opinion simply notes that the Veteran's problems began about 20 years prior with an injury during service and a December 2008 opinion indicates that the Veteran had "problems pertinent and/or related to the injuries he received" in service.  Neither provider actually explains why the Veteran's back problems are felt to be related to his service injuries.  Therefore, it does not appear that there is an adequate opinion in the record that discusses the cause of the Veteran's low back disability.  Consequently, a new medical opinion is needed that properly addresses the full range of the Veteran's allegations.

With respect to the Veteran's claimed psychiatric disability, the Board notes that the evidence also clearly shows he has been diagnosed with major depression on several occasions.  In addition, there is medical evidence which suggests such disability is related to his low back disability.  However, much of that evidence consists simply of notations of "discogenic disease" as a physical comorbidity.  The only actual, pertinent medical opinions in the record are a December 2008 submission from a Dr. Delanoy Suarez and an April 2008 VA opinion.  The former suggests that the Veteran's low back disability and medications prescribed to control it have "taken him to a recurrent major depression," but does not include a rationale.  Moreover, a review of the record shows the Veteran has alleged that his psychiatric disability may also be related to his service-connected neck disability, and neither private opinion addresses that theory of entitlement.  Meanwhile, the April 2008 negative VA opinion addresses only that theory and does not include an explanation of the conclusion therein other than noting there was no evidence of reports, symptoms, or treatment of a psychiatric disability until earlier that year and that, at the time, the Veteran reported being overwhelmed by conditions other than his neck disability.  Therefore, the Board also finds that there is no opinion adequately addressing the likely cause of the Veteran's claimed psychiatric disability.  The Board also notes that the two service connection claims on appeal are clearly inextricably intertwined.  Therefore, his psychiatric claim may not be adjudicated until the matter involving a low back disability is resolved.

With respect to the increased rating claim, the Board notes that the most recent VA examination for his neck disability was conducted in November 2010, over six years ago.  In light of the significant amount of time since the Veteran's most recent examination, the Board finds a contemporaneous examination is needed before determining the current severity of his neck disability.  

The Veteran's TDIU claim is also inextricably intertwined with the matters being remanded.  In particular, whether or not the Veteran is entitled to service connection for low back and psychiatric disabilities and the current severity of his neck disability are factors that will materially affect the TDIU analysis.  As such, adjudication of that matter must also be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for a neck, low back, or psychiatric disability.

2. Then, arrange for an orthopedic examination of the Veteran to determine the current severity of his neck disability.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  

In describing the current severity of the Veteran's neck disability, the examiner must describe all relevant pathology (including noting whether there are neurological manifestations of his neck disability), symptoms, and other associated impairment, along with their frequency and severity, in detail.  

Specifically, the findings must include range of motion studies (to include active and passive motion) with notations of functional loss due to subjective factors such as pain, weakness, fatigue, or incoordination, among others.  If pain is found on examination, the examiner must note the point at which pain begins during active and passive motion, as well as whether it is present with weight-bearing and nonweight-bearing.  

The examiner is asked to: (1) comment on the impact the Veteran's neck disability would have on his ability to perform certain types of work (i.e., sedentary, physical, etc.); (2) document the Veteran's reported education and work experience; and (3) describe the functional impairment caused solely by the Veteran's service-connected neck disability (to include any potential interaction with other service-connected physical and psychiatric disabilities).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The Veteran should also be scheduled for an appropriate orthopedic examination to determine the nature and likely cause of his low back disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify, by medical diagnosis, each low back disability entity found.

b. For each disability entity diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service or documented injuries therein?

c. For each disability entity diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability is caused by, or proximately the result of, the Veteran's service-connected cervical spine disability?

d. For each disability entity diagnosed, is it at least as likely as not (a 50 percent or better probability) that such disability has been aggravated beyond its natural progression by the Veteran's service-connected cervical spine disability?

The examiner is asked to: (1) comment on the impact the Veteran's low back disability would have on his ability to perform certain types of work (i.e., sedentary, physical, etc.); (2) document the Veteran's reported education and work experience; and (3) describe the functional impairment caused solely by the Veteran's service-connected low back disability (to include any potential interaction with other service-connected physical and psychiatric disabilities).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for a psychiatric examination of the Veteran to determine the nature and likely cause of the Veteran's claimed psychiatric disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Please identify, by medical diagnosis, each psychiatric disability entity found.

b. For each diagnosed disability, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is either: 

i. caused by, or proximately the result of, the Veteran's service-connected cervical spine disability (to include prescribed medications); or 

ii. aggravated beyond its natural progression by the Veteran's service-connected cervical spine disability (to include prescribed medications).

c. For each diagnosed disability, please also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is either:

i. caused by, or proximately the result of, the Veteran's low back disability (to include prescribed medications); or

ii. aggravated beyond its natural progression by the Veteran's low back disability (to include prescribed medications).

The examiner is asked to: (1) comment on the impact any diagnosed psychiatric disability would have on the Veteran's ability to perform certain types of work (i.e., sedentary, physical, etc.); (2) document the Veteran's reported education and work experience; and (3) describe the functional impairment caused solely by any diagnosed psychiatric disability (to include any potential interaction with other service-connected physical and psychiatric disabilities).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on conclusions that are unsupported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record, conduct any additional development needed, and readjudicate the claims (including TDIU).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

